DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11, 14, 19, 21, 24 & 29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 11, limitation the processing neurons (lines 5 & 8) references to other items in the claim. It is unclear what item is being referenced. 

Regarding claim 14, there is insufficient antecedent basis for limitation the connectivity of the MNN in the claim.

Regarding claim 19, limitation the processing neurons references to other items in the claim. It is unclear what item is being referenced. 

Claims 21, 24 & 29 include features analogous to claims 11, 14 & 19. Claims 21, 24 & 29 are rejected at least for the reasons as noted with regard to claims 11, 14 & 19. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 11-30 are rejected under 35 U.S.C. 103 as being unpatentable over TITAN [US 5,745,654], hereinafter referred to as TITAN, in view of TOM [US 5,696,907], hereinafter referred to as TOM, and further in view of GOODNIGHT et al. [US 2003/0014378 A1], hereinafter referred to as GOODNIGHT.

Regarding claims 11 & 21, TITAN teaches a system, the system comprising one or more processors (TITAN, Col. 13-Lines 1[Wingdings font/0xE0]7) for performing a method for improved modeling of automated score observations in the computing system. The method as taught in TITAN reads on claims 11 & 21 as shown below.

CLAIMS 11 & 21
A method for improved modeling of automated score observations in a computing system, the method comprising:

modeling a score function for scoring observation of one or more activities in a multilayer neural network (MNN), and


using a score calculated for the observation, based on a weighted combination of a plurality of nonlinear univariate functions, to generate one or more explanations for the calculated score.

TITAN 
A method for improved modeling of automated score observations in a computing system (TITAN, Abstract), the method comprising:
an activation function is constructed in a neural network that has an arbitrary number of layers to produce a score for an observation of a credit card transaction (TITAN, Col. 4-Lines 30[Wingdings font/0xE0]48), 
the score calculated for the observation, based on a combination of nonlinear bounded activation functions of the neural network, is used to generate an explanation for the calculated score such as a presence or absence of fraud in the transaction (TITAN, Col. 4-Lines 30[Wingdings font/0xE0]48).


	TITAN does not explicitly teach that the MNN comprising a plurality of processing neurons linked via directed, weighted interconnections, the processing neurons including a set of input neurons for processing input variables and at least an output neuron and the step of restricting connectivity between two or more processing neurons of the MNN to inhibit the score function from modeling interactions between at least some of the processing neurons.
TOM teaches method and system for performing risk and credit analysis of financial service applications with a neural network (TOM, Abstract).
TOM further teaches that the MNN comprising a plurality of processing neurons linked via directed, weighted interconnections, e.g., the multilayer neural network as in FIG. 6 comprises a plurality of processing function nodes linked via weighted connections, wherein each connection of the weighted connections is directly linked from one node to other node (TOM, FIG. 6; Col. 5-Line 45[Wingdings font/0xE0]Col. 6-Line 25), 
the processing neurons including a set of input neurons for processing input variables and at least an output neuron, e.g., processing nodes includes a set of processing nodes in input layer and a processing node in output layer (TOM, FIG. 6; Col. 5-Line 45[Wingdings font/0xE0]56).
It would have been obvious for one of ordinary skill in the art at the time the invention was filed to incorporate the teaching in TOM into TITAN in order to manage the neural network model. 
TITAN & TOM do not explicitly teach the step of restricting connectivity between two or more processing neurons of the MNN to inhibit the score function from modeling interactions between at least some of the processing neurons. 
GOODNIGHT teaches a method and system for building a neural network to model a score function (GOODNIGHT, Abstract & FIG. 5B).
GOODNIGHT further teaches the step of restricting connectivity between two or more processing neurons of the MNN to inhibit the score function from modeling interactions between at least some of the processing neurons, e.g., as shown in GOODNIGHT’s FIG. 5B, processing function nodes TANH and processing function nodes EXP are not connected, the purpose is to prevent the activation function from interacting between activation function nodes of different stages (GOODNIGHT, [0082][Wingdings font/0xE0][0083]). 
It would have been obvious for one of ordinary skill in the art at the time the invention was filed to incorporate the teaching in GOODNIGHT into TITAN & TOM in order to manage the neural network model. 

Regarding claims 12 & 22, TITAN further teaches that input variables to the MNN are partitioned into groups according to input representing a meaning of an input variable as provided by a domain expert (TITAN, Col. 2-Line 42[Wingdings font/0xE0]Col. 3-Line 14).

Regarding claims 13 & 23, TITAN further teaches that input variables to the MNN are partitioned into groups according to input representing a variable grouping determined by at least one of clustering or principal component analysis on the input variables (TITAN, Col. 2-Line 42[Wingdings font/0xE0]Col. 3-Line 14).

Regarding claims 14 & 24, TITAN further teaches that input variables to the MNN are partitioned into groups (TITAN, Col. 2-Line 42[Wingdings font/0xE0]Col. 3-Line 14), the connectivity of the MNN being based on providing a formation of nonlinear group part-scores (TITAN, Col. 4-Lines 59[Wingdings font/0xE0]65).

Regarding claims 15 & 25, TITAN further teaches that at least one of the nonlinear group part-scores summarizes a signal for a group of input variables to optimize a rank-ordering objective (TITAN, Col. 4. Lines 38[Wingdings font/0xE0]65 & Col. 9-Lines 24[Wingdings font/0xE0]50).

Regarding claims 16 & 26, TITAN further teaches that a score loss of the scored observation is calculated for at least one of the non-linear group part-scores (TITAN, Col. 8-Lines 16[Wingdings font/0xE0]55).

Regarding claims 17 & 27, TITAN further teaches that matched dependence values or nearest partial dependence values associated with at least one of the non-linear group part-scores are sorted based on the associated score loss (TITAN, Col. 8-Lines 16[Wingdings font/0xE0]55).

Regarding claims 18 & 28, TITAN further teaches that a list of explanations associated with the sorted dependence values are generated (TITAN, Col. 8-Line 56[Wingdings font/0xE0]Col. 9-Line 50).

Regarding claims 19 & 29, TOM further teaches that the score function is inhibited from modeling interactions between at least some of the processing neurons via the weighted interconnections (TOM, FIG. 6; Col. 5-Line 45[Wingdings font/0xE0]Col. 6-Line 25).

Regarding claims 20 & 30, TITAN further teaches that at least one of the explanations is associated with at least one nonlinear univariate function (TITAN, Col. 4-Lines 30[Wingdings font/0xE0]65).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG Q. PHAM whose telephone number is (571)272-4040. The examiner can normally be reached Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela D. Reyes can be reached on 571-270-1006. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HUNG Q. PHAM
Primary Examiner
Art Unit 2159



/HUNG Q PHAM/Primary Examiner, Art Unit 2159                                                                                                                                                                                                        October 27, 2022